          Case 1:19-cv-06483-RA Document 66 Filed 03/12/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



                                                  Case No. 19-cv-6483 (RA)
 In re Teekay Offshore Partners, L.P. Common
 Unitholders Litigation                      ORAL ARGUMENT REQUESTED




     NOTICE OF DEFENDANTS BROOKFIELD ASSET MANAGEMENT INC.’S,
       BROOKFIELD BUSINESS PARTNERS, L.P.’S, AND THE INDIVIDUAL
             BROOKFIELD DEFENDANTS’ MOTION TO DISMISS


       PLEASE TAKE NOTICE that, upon the Consolidated Class Action Complaint dated

January 29, 2020 [Dkt. 65], the accompanying Memorandum in Support of Defendants Brookfield

Asset Management Inc.’s, Brookfield Business Partners, L.P.’s, and the Individual Brookfield

Defendants’ Motion to Dismiss, the accompanying Declaration of Brookfield Asset Management,

Inc., the accompanying Declaration of Brookfield Business Partners, L.P., and the accompanying

Declaration of Matthew Solum and the exhibits annexed thereto, Defendants Brookfield Asset

Management Inc., Brookfield Business Partners L.P., Jim Reid, Denis Turcotte, Gregory Morrison,

Walter Weathers, and Craig Laurie hereby move this Court, before the Honorable Ronnie Abrams,

United States District Court, Southern District of New York, 40 Foley Square, New York, NY

10007, for an order dismissing the Consolidated Class Action Complaint in its entirety and with

prejudice pursuant to Rules 8, 12(b)(2), and 12(b)(6) of the Federal Rules of Civil Procedure, and

granting such other and further relief as the Court deems just and proper.
        Case 1:19-cv-06483-RA Document 66 Filed 03/12/20 Page 2 of 2



Dated: March 12, 2020                 Respectfully Submitted,


                                      /s/ Matthew Solum
                                      Matthew Solum, P.C.
                                      KIRKLAND & ELLIS LLP
                                      601 Lexington Avenue
                                      New York, NY 10022
                                      Telephone: (212) 446-5949
                                      Facsimile: (212) 446-4900
                                      E-mail: matthew.solum@kirkland.com


                                      Counsel for Defendants Brookfield Asset
                                      Management Inc., Brookfield Business
                                      Partners L.P., Jim Reid, Denis Turcotte,
                                      Gregory Morrison, Walter Weathers, and
                                      Craig Laurie
